Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of our reports dated March 3, 2010, relating to the financial statements and financial statement schedule of SFN Group, Inc., and the effectiveness of SFN Group, Inc.s internal control over financial reporting, appearing in or incorporated by reference in the Annual Report on Form 10-K of SFN Group, Inc. for the year ended December 27, 2009, and to the reference to us under the heading Experts in the Prospectus, which is part of this Registration Statement. /s/ Deloitte & Touche LLP Certified Public Accountants Miami, Florida June10, 2010
